Citation Nr: 1312314	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the rating for service-connected lateral meniscal tear of the left knee from 20 to 10 percent as of July 23, 2008, was proper.

2.  Entitlement to a rating higher than 20 percent for service-connected lateral meniscal tear of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in St. Petersburg, Florida that, in pertinent part, reduced the rating for service-connected lateral meniscal tear of the left knee from 20 to 10 percent, effective July 23, 2008.  

A Board hearing was requested and scheduled, but the Veteran failed to report for her hearing.  She subsequently withdrew her hearing request.

The RO also adjudicated other issues in rating decisions dated in August 2008 and August 2012.  As the Veteran has not appealed any of these other determinations, they are not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The issue of entitlement to an increased rating in excess of 20 percent for service-connected lateral meniscal tear of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the reduction from 20 to 10 percent effective July 23, 2008, the 20 percent rating for the service-connected degenerative changes of the Veteran's lateral meniscal tear of the left knee had been in effect since June 1, 2002, for more than five years.

2.  The 20 percent rating for the service-connected left knee disability was reduced without observation of regulatory requirements.


CONCLUSION OF LAW

The August 2008 rating reduction from 20 percent to 10 percent for service-connected lateral meniscal tear of the left knee was void ab initio.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.344 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. § 3.159 (2012), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In this decision, the Board grants a restoration of the prior 20 percent rating for service-connected lateral meniscal tear of the left knee, effective July 23, 2008.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Board notes that the Veteran's electronic Virtual VA claims folder contains additional relevant VA medical records that were not considered by the RO in the first instance with respect to this current appeal.  However, there is no prejudice to the Veteran in the Board's proceeding to adjudicate this appeal on the merits, as the Board is restoring her 20 percent rating for the left knee disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012). 

In December 2007 the Veteran filed a claim for an increased rating for her service-connected left knee disability, then rated 20 percent disabling.  At the time, her combined service-connected disability rating was 30 percent.  See 38 C.F.R. § 4.25 (2012).  In an August 2008 rating decision, the RO reduced the rating for her left knee disability from 20 percent to 10 percent, effective July 23, 2008, and the appellant appealed.

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413, 420-21 (1993), the U.S. Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case it must be ascertained, based upon a review of the entire recorded history of the disorder, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that, in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of "material improvement" in the condition must be made to sustain a reduction action.  Brown, supra; see also Faust v. West, 13 Vet. App. 342 (2000).   The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, certain procedural guidelines must be followed.  See 38 C.F.R. § 3.105(e).  However, this regulation is inapplicable here, for the reasons discussed below.

In its August 2008 rating decision, the RO also granted increased 10 percent ratings for service-connected lumbosacral strain and for a right knee disability, each effective December 31, 2007.  As a result, the Veteran's combined service-connected disability rating increased to 40 percent on December 31, 2007 (see 38 C.F.R. § 4.25), and this combined 40 percent rating remained in effect from that date until May 31, 2012, when her combined rating increased to 80 percent, as a result of additional increased ratings.  Thus, her rate of disability compensation did not decrease as a result of the reduction in the left knee rating from 20 to 10 percent, and 38 C.F.R. § 3.105(e) is inapplicable in this case.  See also  VAOPGCPREC 71-91.   

At the time of the reduction from 20 to 10 percent effective July 23, 2008, the 20 percent rating for the service-connected degenerative changes of the Veteran's lateral meniscal tear of the left knee had been in effect since June 1, 2002, for more than five years, and thus various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, are applicable.  38 C.F.R. § 3.344(c); Brown, supra.

Pursuant to 38 C.F.R. § 3.344(a) and (b), disability ratings which have continued for long periods of time at the same level (5 years or more) may not be reduced without the following:  review of the entire record of examinations and the medical-industrial history to ensure that the current examination is full and complete, the examination must be as full and complete as the examination upon which the original award was based, ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, ratings on account of disease which become comparatively symptom free after prolonged rest will not be reduced on examinations reflecting the result of bed rest, and where material improvement is shown, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  If doubt remains, the rating will be continued subject to reexamination within a specified period of time (18, 24, or 30 months). 

Service connection was initially established for the left knee disability based on the Veteran's service treatment records and a report of an April 2002 VA examination.  At this examination, the Veteran complained of knee pain, swelling, weakness, stiffness, and a tendency to almost lose her balance due to knee pain.  On examination of the left knee, there was normal range of motion, negative McMurray's test, and negative anterior drawer test, with no additional limitations.  A magnetic resonance imaging (MRI) scan of the left knee revealed findings suspicious for a small tear of the anterior horn of the lateral meniscus with minimal effusion.

In its June 2002 rating decision, the RO assigned a 20 percent rating for lateral meniscal tear of the left knee under Diagnostic Code 5258, pertaining to a dislocated semilunar cartilage (that of the meniscus).

The only medical evidence considered by the RO in its August 2008 rating decision was a report of a July 23, 2008 VA examination.  At this examination, the Veteran complained of increased pain and numbness, occasional swelling, a tingling sensation in the knees, giving way, and decreased mobility.  On examination of the left knee, there were clicks or snaps, and grinding, with no instability, patellar abnormality, or meniscus abnormality.  Range of motion was from 0 to 120 degrees.  An X-ray study of the left knee was conducted, but a MRI scan was not.

The Board has reviewed the record and finds that the reduction in the disability rating for the service-connected left knee disability was legally improper.  There is nothing in the evidence of record to show that the RO considered the provisions of 38 C.F.R. § 3.344 when it reduced the Veteran's left knee disability rating in August 2008.  

The reduction was based on a single examination, inasmuch as there was no mention of any examination other than that conducted in July 2008.  Leaving aside the question of whether the clinical evidence of record at the time of the RO's August 2008 rating decision clearly indicated material improvement in the Veteran's service-connected left knee disability, including improvement under the ordinary conditions of life, the Board notes that the RO failed to address this question.  The Board also observes that on VA examination in April 2002, the Veteran had full range of motion of the left knee, whereas on VA examination in August 2008, she had limitation of flexion of the left knee.  (Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.)  The 2008 examination was also not as full and complete as the examination upon which the original award was based.  It appears that the initial 20 percent rating was assigned primarily based on the MRI findings suggesting a tear of the lateral meniscus, while a MRI was not performed in conjunction of the July 2008 VA examination.

Moreover, the provisions of 38 C.F.R. § 3.344 were not set forth or addressed in a January 2010 statement of the case.  Failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); see also Kitchens, 7 Vet. App. 325; Brown, supra. 

Because the RO failed to apply the applicable provisions of 38 C.F.R. § 3.344 in its reduction of the evaluation for the service-connected left knee disability disorder from 20 percent to 10 percent, the Board finds that the August 2008 rating decision as to this issue is void ab initio as not in accordance with the applicable criteria, and, therefore, the Board has no legal option but to restore the 20 percent schedular evaluation for the left knee disability.  38 C.F.R. § 3.344(a), (c).  It might be argued that the Veteran's service-connected left knee disability had in fact improved materially, and that the reduction was therefore factually accurate in terms of the degree of disability he experienced.  However, an "after-the-fact justification cannot resurrect a flawed rating, one which was arrived at in derogation of the regulations...."  Dofflemyer at 282. 


ORDER

Restoration of a 20 percent rating for service-connected lateral meniscal tear of the left knee, effective July 23, 2008, is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

A review of the record reveals that the Veteran is not only requesting restoration of the prior 20 percent rating for her lateral meniscal tear of the left knee, but also a rating higher than 20 percent for this disability, i.e., an increased rating.  She reports ongoing VA treatment for this disability.  

The Veteran's electronic Virtual VA claims folder contains additional relevant VA medical records, including a September 2009 VA outpatient treatment record and a MRI scan of the left knee dated in November 2009, and these records have not been considered by the RO in the context of the increased rating claim.  On remand, the AMC/RO must review these VA medical records, and any relevant ongoing VA medical records must be obtained and reviewed.  38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The most recent VA compensation examination for this left knee disability was in July 2008, nearly five years ago.  When, as here, available evidence becomes too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A (West 2002); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121   (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any ongoing VA treatment records pertaining to the service-connected left knee disability dated since December 2007 that are not already on file.

2.  Upon completion of the above, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected left knee disability.  This includes, but is not limited to, determining her range of motion on flexion and extension, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, and whether there is recurrent subluxation or lateral instability, ankylosis, etc.

The examiner must address all applicable rating criteria and discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Then readjudicate this claim for an increased rating for the service-connected lateral meniscal tear of the left knee in light of all additional evidence received since the January 2010 statement of the case.  If the claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


